May 3, 2012 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: Kansas City Life Variable Life Separate Account Registration Statement on Form N-6 File No. 333-25443 Commissioners: Pursuant to Rule 497(j) under the Securities Act of 1933, we certify that the form of Prospectus and Statement of Additional Information that would have been filed under paragraph (c) of Rule 497 does not differ from that contained in the most recent amendment to the registration statement; and that the text of the most recent amendment has been filed electronically. If you have any questions, please contact me at (816) 753-7000. Sincerely, /s/ Jason Ankenman Jason Ankenman
